In a proceeding pursuant to CPLR article 78 to compel dismissal of ticket number OA57862420, charging the petitioner with speeding, on the ground that the complainant officer failed to provide a supporting deposition pursuant to CPL 100.25 (2), the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Catterson, J.), dated January 4, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs, and the stay of proceedings relating to the prosecution of ticket number OA57862420 is vacated forthwith.
The procedural requirements of CPL 100.25 (2) are inapplicable to the prosecution by the Traffic Violations Division of the Department of Motor Vehicles of the petitioner for speeding (see, Matter of Miller v Schwartz, 128 AD2d 783, affd 72 NY2d 869; Matter of Sulli v Appeals Bd., 55 AD2d 457). The petitioner’s remaining contentions are without merit (see, Matter of Rosenthal v Hartnett, 36 NY2d 269, 274). Ritter, J. P., Santucci, Goldstein and Feuerstein, JJ., concur.